Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 1 of 20 PageID #: 55
                                                                 Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                 US009392638B2


c12)   United States Patent                                                (10)   Patent No.:                   US 9,392,638 B2
       Barkan                                                              (45)   Date of Patent:                             Jul. 12, 2016

(54)   SYSTEMS, DEVICES AND METHODS FOR                               (56)                        References Cited
       PROVIDING ACCESS TO A DISTRIBUTED
       NETWORK                                                                           U.S. PATENT DOCUMENTS

                                                                             5,138,650   A         8/1992   Stahl et al.
(75)   Inventor:    Elad Barkan, Kfar-Sirkin (IL)                            5,202,912   A         411993   Breeden et al.
                                                                             5,276,686   A   *     1/1994   Ito ................................. 370/330
(73)   Assignee: Barkan Wireless IP Holdings, L.P.,                          5,398,285   A   *     3/1995   Borgelt et al. .................. 380/30
                 Wilmington, DE (US)                                         5,517,549   A   *     5/1996   Lee ............................... 455/407
                                                                                                     (Continued)
( *)   Notice:      Subject to any disclaimer, the term ofthis
                    patent is extended or adjusted under 35                          FOREIGN PATENT DOCUMENTS
                    U.S.C. 154(b) by 0 days.
                                                                      EP                   0643543             3/1995
(21)   Appl. No.: 13/590,253                                          EP                   0426269             8/1995
                                                                                                     (Continued)
(22)   Filed:       Aug. 21, 2012
                                                                                           OTHER PUBLICATIONS
(65)                   Prior Publication Data
                                                                     Mouly, Michel et al., "Conununication Management," GSM System
       US 2012/0314683 Al           Dec. 13, 2012                    for Mobile Communications, Cell & Sys, ISBN 2950719007, 1992;
                                                                     Cover, ISBN page, Table of Contents, and Chapter 8 (pp. 500-565),
                                                                     73 pages.
                 Related U.S. Application Data                                                       (Continued)
(63)   Continuation of application No. 13/181,543, filed on
       Jul. 13, 2011, which is a continuation of application         Primary Examiner - Huy D Vu
       No. 09/871,661, filed on Jun. 4, 2001, now Pat. No.           Assistant Examiner - James P Duffy
       8,014,284, and a continuation of application No.              (74) Attorney, Agent, or Firm - Spencer C. Patterson;
       PCT/IL09/00438, filed on Aug. 12, 1999.                       Grable Martin Fulton PLLC

(51)   Int. Cl.                                                       (57)                          ABSTRACT
       H04W88/08                  (2009.01)                           Systems and apparatus, and methods relating thereto, can be
       H04W4/24                   (2009.01)                           implemented to include base station having a transceiver
       H04W 16116                 (2009.01)                           adapted to establish a radio-frequency link with a mobile
       H04W 84104                 (2009.01)                           telephone; a first interface, separate from said transceiver, that
(52)   U.S. Cl.                                                       is adapted for communication over the public Internet; and a
       CPC ................ H04W 88108 (2013.01); H04W 4124           controller. The controller can be adapted to obtain, from a
             (2013.01); H04M 221512026 (2013.01); H04M                server accessed via the public Internet, gateway address infor-
                           221512033 (2013.01); H04M 2215122          mation for a remote gateway that provides an interface
                (2013.01); H04M 2215132 (2013.01); H04W               between the public Internet and a network of a telephone
                    16116 (2013.01); H04W 841045 (2013.01)            service provider and route data from the mobile telephone,
(58)   Field of Classification Search                                 over the public Internet, to the remote gateway.
       None
       See application file for complete search history.                                 36 Claims, 7 Drawing Sheets




                                                 Fixed User
                                                     12




                                               [Ui]
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 2 of 20 PageID #: 56


                                                                    US 9,392,638 B2
                                                                               Page 2


(56)                        References Cited                                                6,937,566   Bl    8/2005 Forslow
                                                                                            6,944,146   Bl    912005 Barany et al.
                   U.S. PATENT DOCUMENTS                                                    6,982,959   Bl * 112006 Salonaho et al. ............. 370/252
                                                                                            7,529,271   B2    512009 Forssell
       5,539,824 A           7/1996 Bjorklund et al.                                    200110030951    Al   10/2001 Kokot et al.
       5,548,583 A *         8/1996 Bustamante                       H04B 1/707         200210188720    Al   12/2002 Terrell et al.
                                                                          370/209       2008/0028436    Al    112008 Hannel et al.
       5,592,172   A    *    111997   Bailey et al. .................. 342/350          2012/0224479    Al    912012 Forssell et al.
       5,675,629   A        10/1997   Raffel et al.
       5,729,536   A         3/1998   Doshi et al.                                                FOREIGN PATENT DOCUMENTS
       5,737,703   A         4/1998   Byrne
       5,745,556   A         4/1998   Ron en                                        EP                0766427            4/1997
       5,745,884   A         4/1998   Carnegie et al.                               EP                0825751            2/1998
       5,751,813   A    *    5/1998   Dorenbos ..................... 713/153        EP                0863684            9/1998
       5,787,360   A         7/1998   Johnston et al.                               EP                0578041           1111999
       5,793,762   A         8/1998   Penners et al.                                EP                0793170           12/2002
       5,818,820   A        10/1998   Anderson et al.                               GB                2327830            3/1999
       5,845,267   A        12/1998   Ron en                                        WO               95/24106            9/1995
       5,862,223   A         111999   Walker et al.                                 WO               98/11703            3/1998
       5,884,179   A    *    3/1999   Patel ............................. 455/445   WO               99/09685            2/1999
       5,884,270   A         3/1999   Walker et al.                                 WO            WO 99/35800         * 7/1999     .............. H04L 29/06
       5,898,931   A         4/1999   L' Anson et al.
       5,930,728   A         7/1999   Evanyk                                                             OTHER PUBLICATIONS
       5,933,420   A    *    8/1999   Jaszewski et al. ............ 370/329
       5,966,659   A        10/1999   McDonald et al.                               International Search Report for corresponding EP Application No .
       5,973,639   A    *   10/1999   Biacs ...................... GOlS 19/09       99936950.7, mailed Feb. 3, 2000 (4 pages).
                                                                      342/357.31
       5,995,839   A    * 1111999     Coursey et al. ............... 455/445        Supplementary EP Search Report for corresponding EP Application
       6,028,849   A         212000   Niot et al.                                   No. 99936950.7, mailed Jul. 18, 2006 (5 pages).
       6,041,228   A         3/2000   Niska et al.                                  EPO Communication for corresponding EP Application No.
       6,070,078   A    *    512000   Camp eta!. ................ 455/456.2         99936950.7, mailed Dec. 28, 2007 (10 pages).
       6,097,733   A    *    8/2000   Basu et al. .................... 370/468      Response filed Jun. 20, 2008 to EPO Communication for correspond-
       6,122,263   A         912000   Dahlin et al.                                 ing EP Application No. 99936950.7 (6 pages) .
       6,222,829   Bl   *    4/2001   Karlsson et al. .............. 370/329
                                                                                    EPO Communication for corresponding EP Application No .
       6,240,083   Bl   *    5/2001   Wright et al. ................. 370/348
       6,272,129   Bl        8/2001   Dynarski et al.                               99936950.7, mailed Feb. 8, 2010 (6 pages).
       6,359,880   Bl        3/2002   Curry et al.                                  Response filed Dec. 21, 2010 to EPO Communication for corre-
       6,377,810   Bl        412002   Geiger et al.                                 sponding EP Application No. 99936950.7 (26 pages).
       6,400,719   Bl   *    612002   Chimura et al. ......... 370/395.31           EPO Communication for corresponding EP Application No.
       6,424,717   Bl   *    712002   Pinder ..................... H04L 63/04       99936950.7, mailed Jan. 18, 2011 (9 pages).
                                                                      348/E5.004    EPO Communication for corresponding EP Application No .
       6,438,379   Bl * 8/2002        Gitlin et al. ................... 455/449     99936950.7, mailed Sep. 5, 2011 (7 pages).
       6,497,599   Bl   12/2002       Johnson et al.                                Response filed Jul. 18, 2011 to EPO Communication for correspond-
       6,501,732   Bl   12/2002       Xu eta!.                                      ing EP Application No. 99936950.7 (14 pages).
       6,545,988   Bl    4/2003       Skog
                                                                                    Response filed Mar. 12, 2012 to EPO Communication for corre-
       6,571,221   Bl    5/2003       Stewart et al.
                                                                                    sponding EP Application No. 99936950.7 (14 pages).
       6,578,082   Bl    6/2003       Ho et al.
       6,578,085   Bl * 6/2003        Khalil ..................... H04L 45/00       EPO Communication for corresponding EP Application No.
                                                                          709/241   99936950.7, mailed Jul. 10, 2012 (64 pages).
       6,594,252   Bl    7/2003       Barany et al.                                 Response filed Nov. 20, 2012 to EPO Communication for corre-
       6,651,105   Bl   1112003       Bhagwat et al.                                sponding EP Application No. 99936950.7 (12 pages).
       6,683,860   Bl    112004       Fors sell et al.                              EPO Communication for corresponding EP Application No.
       6,683,871   Bl    112004       Lee et al.                                    99936950.7, mailed Feb. 6, 2013 (5 pages).
       6,687,226   Bl    212004       Galyas                                        Office Action mailed Mar. 29, 2013 in U.S. Appl. No. 13/181,543 (10
       6,721,278   Bl    412004       Rirnhagen et al.                              pages).
       6,724,731   Bl* 412004         Shibasaki et al. ............. 370/251        Mouly M. et al., "Communication Management" GSM System for
       6,729,929   Bl    512004       Sayers et al.                                 Mobile Communications, Lassay-Les-Chateaux, Europe Media, FR
       6,731,945   B2    512004       Do et al.
       6,807,168   B2   10/2004       Daly et al.                                   1993, pp. 500-565, XP000860008.
       6,847,632   Bl    112005       Lee et al.                                    Examination Report of corresponding EP Application No. 99936950.
       6,850,764   Bl    212005       Patel                                         7, Submitted on Mar. 10, 2011.
       6,853,851   Bl    212005       Rautiola et al.
       6,888,803   Bl * 512005        Gentry et al. ................. 370/259       * cited by examiner
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 3 of 20 PageID #: 57


U.S. Patent                  Jul. 12, 2016           Sheet 1of7                     US 9,392,638 B2




    Figure 1



        I-     - M..obilc-
                 Dev;ee 11
                           ...   lr11/
                                   ~
                                       <- · · ->((('
                                                            Existing Base Station




        !'1~:
                                                                     21




        -----                                                Cellular Network
                                                                    22


             Fixed User
                    12


                    D                        Telephone Network
                                                                            Add-on
                                                                          Base Station


                    11                                 23                     41




                                                                            Add-on
                                                                          Base Station
                                                                                42
                                           IP Network
                                                24



         Fixed User
               13
                                                                      Add-on
                                                                    Base Station
                                                                        43
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 4 of 20 PageID #: 58


U.S. Patent            Jul. 12, 2016     Sheet 2of7              US 9,392,638 B2




      Figure 2


                           Add-on Base Station


      -
      ~   ~


          ~  Second
          Communication
                             :---- ----------------
                                   ---------------- =:     First
                                                                   - -
                                                       Communication
                                                                      ~   ~




                                         53
             Channel                                      Channel
                  52                                            51
                                         l
                         Controller              ~    Billing Unit
                              54                          55


                                         ,,                ,,

                                       Display
                                         56




              -
                  DOD      DOD
                  DOD      DOD         Control
                                       Inputs
                  DOD      DOD          541
                                                 -


                  DOD      DOD
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 5 of 20 PageID #: 59


U.S. Patent             Jul. 12, 2016        Sheet 3of7              US 9,392,638 B2




     Figure 3




          Phone Line
          Connection
              64
                                    Main Box
                                        63
                                                          R/F Unit
                                                            62            )
           IP Network      <(--   ---------------   -
                                                                        Antenna
                                                                          61
     -   - Connection
     ~   ~     65
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 6 of 20 PageID #: 60


U.S. Patent          Jul. 12, 2016   Sheet 4of7           US 9,392,638 B2




   Figure 4




                                     -I--~
                                                    7/

                                      D           1721
                     72
                                                             &9

                                                         ~
          7   z 2-                       t~
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 7 of 20 PageID #: 61


U.S. Patent         Jul. 12, 2016   Sheet 5of7            US 9,392,638 B2




   Figure 5




                                                         •• Add-on
                                                          Base Station
                                                           · •. 43
           ~---~




                                                    ..
                                                      Add-on
                                                    Base Station
                                                          43



              ~---~
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 8 of 20 PageID #: 62


U.S. Patent         Jul. 12, 2016   Sheet 6of7                 US 9,392,638 B2




   Figure 6




                                                      ·• Add-on
                                                       Base Station
                                                         •.. 43
              ~---~




                                                         Add-on
                                                       Base Station
                                                        •.    42


               Fixed User
                   12


                    D-------..; ..               Telephone Network


                   11                                    23
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 9 of 20 PageID #: 63


U.S. Patent          Jul. 12, 2016           Sheet 7of7             US 9,392,638 B2




  Figure 7




                                                          • Add-on
                                                           Base Station
                                                            •.. 43
          ~---~




                                                                    Fixed User
                                                                          13

                                                                          D
                                 .
                  Telephone Netw.Ork
                                         .
                                                                          11
                          23        _:


                                                           ~---~




                          Add-~n· • •
                        Base Station
                               41
                                                           ~---~
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 10 of 20 PageID #: 64


                                                        US 9,392,638 B2
                                1                                                                         2
      SYSTEMS, DEVICES AND METHODS FOR                                        As the distance to a base station increases, the mobile
      PROVIDING ACCESS TO A DISTRIBUTED                                    transmitter has to transmit at a higher power. Thus, from the
                  NETWORK                                                  radiation hazard viewpoint, it would be desirable to have
                                                                           more base stations, more closely related. This would allow
                     PRIORITY CLAIMS                                       transmission at lower power. There are problems to adding
                                                                           base stations, however, as detailed above.
    This application is a continuation of and claims priority                 It is another objective of the present invention to achieve a
from U.S. patent application Ser. No. 13/181,543, titled "Sys-             reduction in the mobile phone transmit power, by using more
tems, Devices and Methods for Providing Access to a Dis-                   base stations that are more closely located to each other.
tributed Network", filed on Jul. 13, 2011, which is a continu-        10
ation of and claims priority from U.S. Pat. No. 8,014,284,                               DISCLOSURE OF INVENTION
titled "Cellular Network System and Method", issued Sep. 6,
2011, which in tum is a national phase application of PCT/                    It is an object of the present invention to provide a system
IL2009/000438 filed on Aug. 12, 1999, all of which are                     and method that facilitate the installation of distributed cel-
hereby incorporated by reference into the present application         15
                                                                           lular networks, especially in developed and highly populated
in their entirety.                                                         urban areas, using a structure and method implemented with
                                                                           an add-on base station. This may also allow the public at large
                FIELD OF THE INVENTION
                                                                           to participate in providing telecommunication services.
   The invention concerns systems for creating cellular dis-          20
                                                                              Basically, the system uses the existing infrastructure, for
tributed networks and methods for controlling their installa-              example cable TV, Internet connections and phone networks
tion and operation. The invention concerns in particular add-              to provide additional wireless coverage.
on base stations that allow the creation or expansion of such                 According to the invention, the public can participate in
networks.                                                                  providing the function of add-on base stations. These public-
                                                                      25   owned and public-operated base stations complement a cel-
          BACKGROUND OF THE INVENTION                                      lular network, thus increasing the density of base stations to
                                                                           provide better coverage with smaller cells.
   Currently, it is relatively expensive, time consuming and                  A novel network structure allows the inclusion of these
difficult to install cellular networks. The network installation           public-operated base stations within a distributed cellular
is especially problematic in highly populated urban areas.            30   network.
   Cellular systems use base stations to establish an RF link                 Call coordination means are used to control the operation
between each user in the cell and the cellular wired network.              of the network.
These base stations use a relatively high transmit power, to                  A distributed network may incorporate the novel base sta-
overcome propagation losses in order to achieve a reliable
                                                                           tions within a conglomerate of cellular nets, wired telephone
link. This high RF power, however, may be harmful to people           35
                                                                           networks and an Internet.
nearby. Moreover, it may interfere with other electronic
                                                                              A novel feature of the base station is an unique property of
equipment. These may be part of the reasons why people
                                                                           each device. This allows its use as an add-on base station. In
object to the installation of base stations in populated areas.
   In highly populated areas there is a need for more base                 prior art, each phone had an unique identity, however the base
stations, more closely located to each other. As more users are       40   stations had no unique properties. Each base station in prior
to be served in a specific area, the cells are made smaller, and           art was distinguished based on its fixed location and wiring;
more base stations have to be installed.                                   there were no distinguishing means in the base station itself.
   Therefore, the objection of the public to the installation of           In the novel approach according to the present invention,
additional base stations is a serious impediment to the devel-             however, there are base stations that are add-on units to be
opment of a cellular network.                                         45   added to a network by various persons or firms.
   Moreover, in highly populated areas the real estate is usu-                The location of each such unit is not known a priori; its very
ally expensive.                                                            existence has to be announced to the network. A base station
   It requires a large investment to install base stations in these        with an unique identity allows the network to keep track of the
areas and to install the wiring as required.                               addition of each new base station.
   Once the base stations are installed, it may be required to        50      Each novel base station includes means for providing an
service them.                                                              incentive to the public to acquire and operate them, so as to
   One can appreciate the high maintenance cost for a multi-               enhance the cellular network. Using an economic incentive
tude of base stations located in a highly populated urban area.            (for example, payment to the owner of a base station for use
   Heretofore, a large distributed network required a plurality            of his/her device) will stimulate people to operate these base
of large switchboards to make all the required connections.           55   stations. Thus, parts of the public will no more object to the
As the number of cells and users increase, the number and                  installation of base stations. Rather, people will participate in
complexity of switchboards increases as well.                              the development of the cellular network.
   There is a large number of concurrent calls that have to be                According to another aspect of the invention, a payment
supported. This further increases the cost of setting up and               system is disclosed, that uses digital tokens or prepaid digital
operating a cellular network.                                         60   documents. Tokens may be downloaded from a center, and the
   It is an objective of the present invention to facilitate the           whole process may be made transparent to the user.
installation and expansion of distributed cellular networks,                  Using a multitude of base stations, each for a small area,
especially in highly populated urban areas.                                allows to reduce the transmit power of each station. Thus,
   Another problem in cellular systems is the relatively high              people will no longer have to worry about the harmful effects
transmitted power of the mobile phones. The transmit                  65   of RF radiation.
antenna is close to the user's head, and the RF radiation may                 It may be easier to obtain licenses to operate base station
have undesirable effects.                                                  that use a lower transmit power.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 11 of 20 PageID #: 65


                                                     US 9,392,638 B2
                              3                                                                    4
   Moreover, it is possible to achieve a reduction in the mobile       User 11 is connected through a regular base station 21 to
phone transmit power, by using more base stations that are          the cellular network 22. Users 12and13 are each connected
more closely located to each other.                                 to the telephone network 23 and an Internet network 24,
   Furthermore in accordance with the invention, the object is      respectively. Since all these networks are connected to each
basically accomplished by using the existing telecommuni-           other, communication links may be provided between the
cation infrastructure that is available in developed areas.         above users. The link to user 11 is wireless, whereas the link
   In these areas, there are available a large number of tele-      to user 12 is wired. The link to user 13 may be implemented
phone lines as well as Internet links. These telecommunica-         with various means.
tion facilities are not used all the time. Provided the right          An existing network may include, for example, an IP net-
                                                                 10 work, such as the Internet, or Internet over cables, or a wired
incentive, people will offer these facilities for other people's
                                                                    telephone network. Voice communication may be conducted
use in cellular links.
                                                                    in a voice over IP method using a known technology. Basi-
   Heretofore, a large distributed network required a plurality
                                                                    cally, the voice is digitized, sometimes compressed, and cut
oflarge switchboards to make all the required connections.          into packets of data.
   A novel approach uses a cellular coordination center that 15        The packets are sent over an IP network to their destination.
does not perform the actual call switching.                            It is possible that some packets are lost during the routing,
   Rather, the new center just provides the information             and that the packets are received in a different order. However,
required for making a call. Thus the workload on the center is      if not too many packets are lost, the voice quality remains OK.
greatly reduced. Smaller, simpler and lower cost switch-            A buffer is usually enough to compensate for the re-ordering
boards may be used.                                              20 of packets.
   In some cases, the switchboards may be eliminated alto-             The above description refers to communications systems
gether.                                                             as known in the art.
   A first user is given an Internet address of the other party        The novel approach allows to expand the above network,
and may connect it directly. This achieves a direct link from       for example with the addition of new base stations 41, 42 and
one base station to another, through IP. It may also be possible 25 43.
to connect users through the same base station.                        The add-on base stations 41, 42 and 43 illustrate three types
   Prior art teaches how to connect two computers that are          of additions to a cellular network. These are three ways the
located at fixed locations. The present invention discloses a       public can participate in the network to enhance its capabili-
structure and method for connecting mobile units, using a           ties.
center for coordinating the connection.                          30    Add-on base station 41 allows to connect a mo bile user (not
   The technology in the present disclosure may be used for         shown) to the existing telephone network 23. The device
the transmission of voice, data, multimedia or a combination        includes a wireless link with an antenna to connect to a mobile
thereof.                                                            user, and a wired link to connect to an existing communica-
   Further objects, advantages and other features of the            tion network.
present invention will become obvious to those skilled in the 35       This base station may be owned and operated by an inde-
art upon reading the disclosure set forth hereinafter.              pendent person or organization. Once this device, the base
                                                                    station 41, is bought and operated by its owner, it generates a
               DESCRIPTION OF DRAWINGS                              wireless cell in its surroundings. The device will connect a
                                                                    mobile user in that cell to the telephone network 23, and to
   The invention will now be described by way of example 40 any other network and/or user that may be connected to
and with reference to the accompanying drawings in which:           network 23, either directly or indirectly.
   FIG. 1 illustrates a distributed cellular network.                  Any person or firm or other entity that has a telephone line
   FIG. 2 details the functional structure of a novel base          (a connection to network 23) can buy an add-on base station
station.                                                            41 and connect it to the phone line, to create a new cell in the
   FIG. 3 details another embodiment of the base station.        45 communication network. Thus, the public, on their own ini-
   FIG. 4 illustrates the physical structure of a base station.     tiative, may add wireless cells to the network.
   FIG. 5 details a cellular to cellular link.                         Thus, our box achieves the function of a cellular base
   FIG. 6 details a cellular to regular phone link.                 station in a distributed cellular network. It is also a micro-
   FIG. 7 details a link to an IP phone.                            center for routing calls, as detailed below.
                                                                 50    The owner of the box connects it to an IP network to expand
    MODES FOR CARRYING OUT THE INVENTION                            the existing cellular infrastructure-now a user can connect
                                                                    through the new base station to an Internet, to establish a link
   A preferred embodiment of the present invention will now         with a remote user.
be described by way of example and with reference to the               It is assumed that all new base stations are connected to an
accompanying drawings. Some of the features in the example 55 Internet, since it is in widespread use. A user may connect to
refer to voice transfer.                                            an Internet in various ways, for example using a telephone
   It is to be understood, however, that the technology in the      line, a cable TV channel, wireless links etc.
present disclosure may be used for the transmission of voice,          Possible Internet links include the package delivery link
data, multimedia or a combination thereof.                          and the TCP. Voice links usually use the former link, since in
   FIG. 1 illustrates a distributed cellular network providing, 60 the latter there may be a delay.
in this example, communications between a mobile user 11, a            In a highly populated area, where there are many phone
fixed user 12 and a fixed user 13.                                  lines and a numerous population, there is a great probability
   A communication network may include, for example, a              that many people will buy the novel base stations to generate
cellular network 22, a telephone network 23 and an Internet         many new wireless cells.
network 24, all linked to each other.                            65    Thus, new base station 41 adds a new wireless cell in a
   Throughout the present disclosure, Internet refers to any IP     location where there is available a link to the telephone net-
network, that may be for example the Internet or an Intranet.       work 23 (a phone line).
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 12 of 20 PageID #: 66


                                                      US 9,392,638 B2
                               5                                                                       6
   Base station 42 illustrates another type of network                     The novel approach or method allows for a rapid deploy-
enhancement. It connects between an Internet 24 and the                 ment of a cellular network. There is no time-consuming work
telephone net 23. This allows a remote caller (not shown) to            to be done, to create a new infrastructure from zero.
place a call to a phone in the neighborhood of base station 42:            The new system does not need a plurality of large switch-
That remote caller connects base station 42 over the Internet           boards to make all the required connections. In prior art
24, and requires a connection to a phone close to that base             systems, as the number of cells increases, the number and
station.                                                                complexity of switchboards increases as well. There is a large
   This achieves a lower cost communication link, since it              number of concurrent calls that have to be supported. This
comprises an Internet link that is low cost, and a local phone          adds to the cost of setting up and operating a cellular network.
call from base station 42. It avoids the high cost of long         10
                                                                           The new system, however, uses the switchboards in the
distance phone calls. This type of base station is useful in the
                                                                        existing infrastructure for call switching. Therefore, there is
implementation of the present invention.
                                                                        no need to add costly switchboards.
   New base station 43 illustrates yet another type of network
enhancement. It generates a wireless cell that is directly con-            There is a need for a coordination center that issues infor-
nected to an Internet 24.                                          15   mation relating to completing a call as required. Alternately,
   Thus, new base station 43 adds a new wireless cell in a              a plurality of centers may be used. These centers only provide
location where there is available a link to an Internet network         information prior to a call, and do not take part in the actual
24.                                                                     link being formed. Thus, simpler and lower cost centers are
   The system uses the existing infrastructure, for example             required.
cable TV, Internet connections and phone networks to provide       20      This novel feature may achieve a large reduction in the
additional wireless coverage. The above detailed structure              investment required to install or expand a cellular network.
and method may be used for other networks as well. These                   The centers store information for each base station, includ-
may include, among others, wireless links, satellite links,             ing the telephone number used by that station. This informa-
cable TV links, fiber-optics or a combination thereof.                  tion may be advantageously used to generate new links, to
   Thus, new base stations 41, 42 and 43 allow to use the          25   help one user to locate an IP base close to the desired desti-
existing telecommunication infrastructure in developed                  nation.
areas, to enhance the cellular network.                                    The novel centers are also responsible for price setting, as
   Private individuals or firms or other entities that have             determined by an operator there. The information regarding
access to existing communication channels and do not use                prices of use of the net and the additional, private base sta-
those channels all the time, may contribute to a cellular net-     30   tions, is disseminated as digital documents encrypted so as to
work by providing access to those channels. The novel system
                                                                        prevent tampering with.
includes means to offer an incentive to people, to motivate
                                                                           The centers are also responsible for tracking down mal-
them to install and operate the base stations. These include
                                                                        functions in the cellular network. If a base station would not
means for collecting a payment for services rendered with the
base station.                                                      35
                                                                        respond or would not operate correctly, that information is
   Thus, it is possible to install or expand a cellular network         brought to the attention of the center by related parties. The
without the need for a large investment in infrastructure.              center will disseminate that information, to help user form
Rather, the new network is based on the existing infrastruc-            communication links with reliable channels and base stations
ture, for example a telephone network, a wireless network,              only.
Internet or a combination thereof.                                 40      The new centers may initiate calls to the various base
   Usually, existing networks have spare capacity. A user does          stations, to verify their correct operation.
not speak all the time. Therefore, existing networks offer a               Thus, the new cellular centers correlate and guide the
great potential for expansion, by supporting new cellular               operation of the users in the net, in real time.
networks.                                                                  Usually, a link will be formed with one switchboard at the
   Prior art cellular systems are easier to install in sparsely    45   source (the person who initiated the call) and a switchboard at
populated areas, where there is no problem of interference,             the destination. Additional switchboards are usually needed
base stations installation etc. These systems are much more             in between the above switchboards. These are existing
difficult to install in towns or other highly populated areas,          switchboards, that are part of the existing infrastructure.
where there are the problems cited above. The present inven-               The cellular links thus formed may be used for various
tion solves the problem of cellular installation and achieves      50   purposes, for example to transmit voice or data.
best performance in the densely populated areas that were                  A problem in a large network is the coordination of all the
difficult to address in the past.                                       additions to the cellular network. One can appreciate that a
   The very population that may have opposed to the cellular            multitude of cells, provided by many people, may be difficult
net, are now helping the setting up of the new cellular net-            to use and would require complex systems to route all the
work.                                                              55   calls taking place concurrently. Usually, this would require a
   According to the new concept, small cells are thus created           plurality oflarge switchboards to make all the required con-
in cities or other populated areas.                                     nections.
   The maintenance cost is greatly reduced. The system                     A novel approach uses a cellular coordination center 3 that
operator is no longer responsible for the maintenance of a              does not perform the actual call switching. Rather, the new
multitude of base stations located in a highly populated urban     60   center 3 just provides the information required for making a
area. Rather, each owner of a private base station is interested        call. Center 3 (or a network of such centers) stores informa-
to keep his/her equipment in working order. If there is a               tion regarding the various base stations, their location and
problem, the owner will see to repairs or a replacement.                coverage, availability and connections. When a user places a
   In a preferred embodiment, simple and low cost base sta-             call, he demands information from center 3. Center 3 provides
tions are used, that are expendable-when a malfunction is          65   the required information for placing a call, including a base
detected in a base station, the unit is discarded and replaced          station close to the desired destination and more, as detailed
with a new one.                                                         below.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 13 of 20 PageID #: 67


                                                        US 9,392,638 B2
                                7                                                                          8
   After providing the information to the caller, center 3 does            transferred to the other party. Thus, the new price list or policy
not participate in the actual call routing; rather, this is per-           will gradually expand throughout the network.
formed by the caller, using the existing network infrastruc-                  c) The cellular center is responsible to actively check, once
ture.                                                                      in a while, the availability of base stations and their operabil-
   Thus the workload on the center 3 is greatly reduced.                   ity (see if they work properly).
Smaller, simpler and lower cost switchboards or cellular                      d) One of the main tasks of the cellular center is to give the
coordination centers may be used.                                          function: when given a "cellular phone number", it is able to
   In some cases, the switchboards may be eliminated alto-                 return the IP address of a base station, that has radio contact
gether.                                                                    with it. Alternately, it may return a message that the phone is
   A first user is given an Internet address of the other party       10
                                                                           in the "out of coverage area".
and may connect it directly. This achieves a direct link from                 A call processing method is detailed below with reference
one base station to another, through IP. It may also be possible
                                                                           to FIGS. 5, 6 and 7.
to connect users through the same base station.
                                                                           Data Security
   The phones of the network are basically similar to existing
                                                                              Each phone, base station and the cellular center 3 may have
cellular handsets, except minor changes as detailed below.            15
   Regarding the base stations: In prior art cellular networks,            their own digital certificate, which binds a cryptographic
the switchboards are always necessary in order to connect                  public key, with an identifier.
between cellular phones.                                                      The certificate may also contain information such as their
   In the new system, communications may take place                        phone number or identity. The extra information can also be
between cellular phones without the intervention of switch-           20   included in other digitally signed digital documents.
boards. This may result in faster, more effective communica-                  In this way the packets of voice originating from the phone,
tions.                                                                     can be encrypted by the destination public key to the other
   Add-on base stations can be installed and owned by the                  phone, ensuring privacy. They can also (or alternatively)
cellular network operator, but in a preferred embodiment, the              signed by the originator's private key, to ensure authentica-
base stations are sold with the cellular phone, or without it, to     25   tion (and possibly non-repudiation).
anyone-private persons or firms for example.                                  A phone user may require that all incoming or outgoing
   People will have an incentive to connect the base station in            calls be authenticated and/or encrypted.
their home/office, since they will get royalties from the cel-                The control channel includes the information exchanged
lular network operator.                                                    between base stations, phones and/or centers.
   Preferably, the size and shape of an add-on base station is        30      The control channel can be encrypted at the base stations,
similar to that of a cordless telephone base. This may achieve             the centers and/or the phones.
an easy to use device, whose operation is familiar to the user.               The phone can send back to the base station the necessary
Structure and Operation of the Cellular Center 3                           changes (such as a cell change). The communication between
   Unlike presently used cellular centers, the center 3 of the             the phone and its base station can also be encrypted.
novel network does not need to carry the role of a switch-            35      It is possible to preserve the anonymity of the caller and the
board. Existing switchboards in a cellular or phone system                 addressee, using the following method:
may be used as usual, as well as regular IP routing. The new                  A. A caller sends a request to connect to a specific
center 3 coordinates the operation of the new base stations                addressee, using a message encrypted with the public key of
like 41and43 as illustrated.                                               a center 3. The message also includes the identification of the
   The duties of the cellular centers 3 include, among others:        40   caller.
a) Network integration and planning, b) Implementing a price                  Nobody can read this message, since it is encrypted.
policy, c) Network operability, d) Manager of phone locator.                  B. the center decrypts the message, identifies the caller and
(In case of incoming calls).                                               the addressee.
                                                                              C. the center composes a message for the addressee and
                 DETAILED DESCRIPTION                                 45   encrypts it with the public key of the addressee. The message
                                                                           is then sent to base stations that may be in contact with that
   a) The Cellular center 3 knows the current physical loca-               addressee.
tion of all add-on base stations, and is aware of the status of               The actual policy in use may vary from network to net-
each base station (i.e. is available or not available, optionally          work. A search path may be followed, according to informa-
processing a call etc.).                                              50   tion from past activity for example.
   There may be a trade-off between the desire to keep the                    D. the base station transmits the message "as is" or in a
center updated, and the need not to overload it. If too high a             modified form.
frequency of reporting to the center is used, this may achieve                In any case, the encrypted section is preserved-the base
a center that is updated to the last minute changes, however a             station and other phones in the area will not know who is the
large expensive center may be required.                               55   caller and who is the addressee.
   Alternately, it is possible to limit the rate of updates and the           E. only the designated addressee will be capable to decrypt
type of events that require a report to center. The center does            the message, and will be thus notified of the attempted con-
not have to know of any minute change in a base station.                   nection. Other phones, that do not possess the required private
   For example, if a base station is busy, but the center is not           key, will not be able to decrypt the message, and will thus
aware of it, the user may use an alternative base station.            60   know that the message was not addressed to them.
   b) The cellular center is responsible for the price policy.                F. if the addressee decides to answer the call, he sends a
   It determines and publishes the cost for each operation over            response message, encrypted with a known public key-for
the network. The updated information may be transferred                    example that of the center, or may ask the base station to reply
over an Internet, or may be available to add-on base stations.             to that call.
   The information may be dispersed between units in the              65      G. the center sends a message to the caller, with informa-
network. In each transaction, the parties thereto will check the           tion to allow him to implement the connection with the
date of each price list. The more updated price list will be               addressee.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 14 of 20 PageID #: 68


                                                       US 9,392,638 B2
                                9                                                                        10
   In another embodiment of the invention, the addressee may              present disclosure, while preventing impostors or others who
contact directly the caller.                                              may present false payment means. This may help prevent
   The above method preserves the anonymity of the caller                 stealing of calls, that is a problem in present systems.
and the addressee. Although the communication may pass                       Further means to prevent calls stealing is the caller ID and
through various switchboards and base stations, none will                 destination ID. That is, in the novel system both the identity of
know the identity of the parties to the conversation, except the          the caller and the destination may be known. This may pre-
cellular center. The center may know about the inquiry, but it            vent or intimidate a potential thief, who may know that his
will not know whether a communication actually did take                   actions will be recorded and detected.
place between the parties involved.                                          A possible method of billing is by way of money or tokens.
   The subsequent dialog or data transfer may be en clair; it is     10      Digital documents may be used that correspond to cash
believed that the identity of the parties to a communication              money or to a credit or right to use the network at someone's
may be more important than the actual information being                   expense, or may represent phone tokens having a specific
transferred. Thus, for an eavesdropper the dialog itself may be           monetary value each.
meaningless if the identity of the parties involved is kept                  These documents may be encrypted or signed so as to allow
secret.                                                              15   the owner of the base station to receive payment for services
   Thus, all the cellular phones are open and continuously                rendered.
receive the various messages transmitted from a base station                 The phone may download tokens or money from the center
in step (D) above. The messages decryption takes computer                 or from a plastic card or a smart card or by other means. These
power, so that it may waste the battery power.                            payment means may be stored in the phone for subsequent
   To save on battery, the phones may be divided into a pre-         20   use.
defined number of groups, for example 1,000 groups. The                      When originating a call, or otherwise as stated in the cel-
message to a phone may include a short header that indicates              lular center policy, the phone would send tokens to the base
the addressee group. This is a short number that is easy to               stations in the way to the other phone.
decrypt; a telephone will decrypt the whole message only if                  In this way he pays forthe session on-line and in real time.
the header of the message corresponds to the group of that           25      The center can profit since for a certain amount of money it
phone.                                                                    will give a certain amount of tokens (and take its profit).
   To improve security, the cellular center 3 may accept a                   Base stations receive payment, and can later redeem the
request to locate phones (locate nearest IP) only from base               tokens from the cellular center back to money, or receive new
stations. The base stations that help to locate a phone, (or the          tokens for their owner instead, for the owner's use in his/her
phone itself) may do so only if requested by the cellular            30   communications over their cellular phone. Redeem of the
center, or by some other authorized entity.                               tokens is a preferred embodiments, since in this method the
   Thus, in step (B) the center checks the authorization of the           center's profit is assured.
caller to sent the request; only if the caller is authorized, then           The billing policy can be written digitally by way of a
the center will proceed to execute step (B); otherwise go to              digital document, with a date (and a short expiry date), signed
step (H). The authorization may be checked using authoriza-          35   by the cellular center. This policy would be stored in all base
tion tables kept at the center for that purpose.                          stations and phones, and they set the prices (by means of
   The above means help achieve privacy in a distributed                  tokens) that the phones pay.
network-it prevents a user's location from being divulged to                 When two units interact, they can compare the time stamps
others.                                                                   or the version of the policy held by each unit. Thus the policy
   The cellular center 3 can issue a certificate (an operating       40   is updated as necessary and there would not be any dispute
license) or another digital document, to the effect that "this            between the parties.
phone/base station is part of my network and is in working                   The information may be dispersed between units in the
order" to all the devices connected thereto. The certificates             network. In each transaction, the parties thereto will check the
may have a short expiration date, of 1 day for example. This              date of each price list. The more updated price list will be
gives the center 3 control over the phones and base stations,        45   transferred to the other party. Thus, the new price list or policy
that may be disconnected at short notice.                                 will gradually expand throughout the network.
   This allows a phone to ask the services of a base station                 The billing unit can be a "black box" inside each apparatus.
only if it has an updated operating license. Similarly, a base            This black box can be tamper-free, including means to
station can verify that the phone is operating properly.                  destroy its contents or delete the information therein, if some-
   This is one way that a cellular center can exclude "badly         50   one tries to tamper with it. This ensures that it can be trusted
behaving" devices from the network. Devices may be other-                 to work under commands given in policy documents.
wise disconnected or excluded for other reasons, as pro-                     The billing unit may be implemented as part of a call
grammed into the center's operating program.                              controller 54 in the base station, see FIG. 2.
Billing                                                                      In another embodiment, the black box function may be
   An important aspect of the present invention is the means         55   contained within a smart card.
for paying to the owner of the add-on base station for his/her               The above structure and method may be either used to
services. This provides the incentive for acquiring and oper-             enhance an existing cellular system or to create a new cellular
ating these base stations.                                                system altogether.
   Since the sessions are encrypted, the payment process can                 FIG. 2 details, by way of example, the functional structure
be performed in a way similar to that used with smart cards in       60   of a novel base station (like base station 41, 42 or 43 of FIG.
prior art. An encrypted session is akin to a point to point,              1).
secure link.                                                                 The basic function of the station is to connect a first channel
   Thus, the base station includes means for accepting a pay-             51 with a second channel 52. Either channel may be wired or
ment and for displaying to the user information relating to the           wireless, using various technologies.
payments received.                                                   65      The channel electronic means 53 implements the actual
   Using encryption and digital documents, it is possible to              communications to connect between the channels 51 and 52.
reliably implement the payment method as detailed in the                  A call controller 54 supervises and controls the operation of
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 15 of 20 PageID #: 69


                                                      US 9,392,638 B2
                              11                                                                       12
means 53, according to commands received from a user                        The owner may use the cellular phone as usual, to commu-
through the control inputs 541 for the base station.                    nicate as desired. When not in use, he/she may insert the
   A billing processor 55 computes the fee or payment the               phone 71 into the base 72 to form a base station: the phone 71
base station owner is entitled to, according to the amount of           communicates with mobile users, and the base 72 is con-
traffic on the channels 51, 52, and the method or policy as set         nected to wired networks through a phone line connection 64
in the billing document.                                                and/or an IP connection 65. The device may further include
   Thus, as more communication services are provided to the             mains power connection 722.
public, the owner of the base station will receive a larger fee             This system requires a modified phone, that has a capabil-
accordingly.                                                            ity to operate as a base station, both in transmit and receive
                                                                   10
   A display 56 may be used to display the payment due or               modes. In cellular systems, the mobile phones transmit in a
payment received for the calls placed by other users.                   first frequency band and receive in a second frequency band,
   A novel feature of the base station is a unique property in          whereas the base station transmits in the second frequency
each device. This unique property may be stored, for                    band and receives in the first band.
example, in either the call controller 54 or the billing proces-   15
                                                                            Thus, a cellular phone cannot communicate directly with
sor 55.                                                                 another phone. Accordingly, in the present invention, the
   This unique property allows to use the base station as an            phone 71 includes means for transmitting and receiving in the
add-on device. In prior art, each phone had an unique identity,         way used by base stations when it acts as a relay station.
however the base stations had no unique properties. Each base               Moreover, the phone 71 further includes means for trans-
station in prior art was distinguished based on its fixed loca-    20   mitting and receiving control signals as required in a cellular
tion and wiring; there were no distinguishing means in the              network, to establish a communication link with a mobile
base station itself.                                                    phone and control that communication. The control signals
   In the novel approach according to the present invention,            may include, for example, power control, link establishment
however, there are base stations that are add-on units to be            and disconnection. The control signals are specific to each
added to a network by various persons or firms. The location       25   cellular network like GSM, AMPS, CDMA etc.
of each such unit is not known a priori; its very existence has             The phone 71 may include means for performing one cel-
to be announced to the network. A base station with an unique           lular link at a time, or it may include means for communicat-
identity allows the network to keep track of the addition of            ing at once with several mobile phones. In the latter case, it
each new base station. The unique identity helps manage the             will function as a base station for several mobile phones
expanding network.                                                 30
                                                                        located in its surroundings.
   Various means may be used to achieve the unique identity
                                                                            The above description refers to one embodiment, where the
of each add-on base station. For example, an unique number
                                                                        RF link is implemented with a modified cellular phone 71.
may be stored in memory means in units 54 or 55. Alternately,
                                                                            In another embodiment (see FIGS. 2 and 3), no cellular
a digital document may be stored therein. A smart card with
an unique number or document may be inserted in the base           35
                                                                        phone is used to implement the RF link with other phones.
station to activate it.                                                 Rather, a complete base station includes all the RF transmit
   A plurality of users may be served using wideband chan-              and receive means to allow it to communicate with a mobile
nels having the capability to serve several users at once. For          cellular phone. The base station may include means to allow
example, channel 51 may be a wireless channel capable of                it to concurrently communicate with several mobile phones.
communicating with several users using TDMA or FDMA or             40       Furthermore, the base station may include means for
CDMA. Channel 52 may be an Internet connection capable of               charging a battery in the cellular phone. Thus, as the phone is
connecting to several destinations simultaneously.                      inserted in the base, its battery is charged and concurrently the
   Alternately, more than two channels may be used. This                phone may be also used to expand a cellular network.
may allow a base station to concurrently communicate with                   FIG. 5 details a cellular to cellular link that may be imple-
more users and/or networks.                                        45   mented over the system as illustrated in FIG. 1.
   It is also possible to have other types of channels, for                 A link may be established between a first (mobile) user 11
example wired phone lines.                                              and a second (mobile) user 14. User 11 communicates with
   FIG. 3 details another embodiment of the base station. The           new base station 43, that is connected to an Internet network
RF channel includes an antenna 61 and an RF unit 62. The                24.
main box 63 includes the electronics for connecting the RF         50
                                                                            User 14, who is located in another area, communicates
channel to the phone line connection 64 and the IP connection           with new base station 44, that is also connected to an Internet
65.
                                                                        network 24. Thus, a communication link is established
   In a preferred embodiment, the phone line connection 64 is
                                                                        between users 11 and 14 through the IP network 24. This is a
optional.
                                                                        low cost, fast link.
   An add-on base station may only include the RF channel          55
(to connect to a mo bile user in a cellular wireless system) and        A Call Processing Method
the IP connection 65. The base station may also be connected                Following is detailed a method for conducting a cellular to
to an optional source of electrical power.                              cellular call over the network.
   The size of the base station can be not larger than a regular            A. The phone 11 which is initiating the call, is accessing the
cellular phone. It has the following components: a) Main box,      60   nearest base station 43 by means of radio communication.
b) IP connection, c) antenna, d) phone line connection.                     It identifies and requests a (voice) connection to the other
   Some of the above components may be optional, as                     phone number 14. The number may be either en clair or
required for the desired function as an add-on to a cellular            encrypted. For an encrypted session-see details in the "Data
network.                                                                Security" section.
   FIG. 4 illustrates an embodiment of the physical structure      65       B. The base station 43 then contacts the cellular center 3
of a novel base station, including a cellular phone 71 and a            (see FIG. 1), asking the IP address of the nearest station 44 to
base 72. A connector 721 is used to connect the two devices.            the destination phone number 14.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 16 of 20 PageID #: 70


                                                        US 9,392,638 B2
                               13                                                                        14
   C. There are several possibilities:                                     beacon or transmission from the new station and thus its
   Cl. The cellular center 3 returns an answer, that the desti-            location can be estimated. 5. A low-cost GPS device (with or
nation is not available.                                                   without earth radio corrections) can be inserted into the base-
   In this case either the base station 43 is notifying the                stations, so that it would know and report its location.
requesting phone 11 of the situation, or the center returns an             Method for Locating the Destination Base IP
alternate IP address.                                                         There are several methods to locate a phone.
   The alternate IP address can be the destination voice mail,                 1. This can be done in a similar fashion to what is done at
or a recorded message, for example: "The phone you have                    present. Since the cellular center knows the location of base
reached is not available right now, please try later."                     stations, it can start a search for the phone from the last place
   It is also possible that the IP indicates a link to advanced       10   it was known to be.
services, such as "follow me" etc.                                            2. Otherwise, the phone could be "paged" over paging
   C2. The destination is available. In this case, it is possible          channels, and the phone would reply to the nearest base
that the return answer would come either directly from the                 station, and this reply would be forwarded by that base station
base station 44 that is in contact with the phone 14, or be                to the cellular center.
returned by the center 3.                                             15      3. A phone may be required to send a beacon once in a
   In case an IP was returned, the base station 42 contacts the            while to the nearest base station, so that the center may know
destination station over the network, and "calls" the phone 14.            its location.
   If the phone 14 is taken off the hook, then packets of voice               4. The network may be divided into geographical zones. A
are exchanged between the base stations, and are forwarded                 city may be a zone, for example. The phone may be required
from and to the phones 11 and 14, so that a phone session is          20   to announce the center when it crosses the boundaries of
established.                                                               zones.
   In case the phone 14 refused the call, the originator base                 Methods for achieving data security and for billing were
station 43 can try to locate the phone again through the center,           detailed above.
or ask to see if there is a voice mail IP from the center. The                Secure means as detailed in the "Data Security" section
phone 14 refusing the call can also state another IP or number        25   above may be used, to preserve the anonymity of the caller
where it may be contacted, or a voice mail.                                and the addressee. Only the cellular center will know the
   To preserve the privacy of the addressee, the phone 14 may              identity of the parties to a conversation. Even the center will
ask the center not to disclose its refusal. Rather, the center             not know whether the conversation actually took place.
may announce the caller that the addressee is not available.                  FIG. 6 details a cellular to regular phone link. A link is
Moving Between Cells (Base Stations)                                  30   established between a first (mobile) user 11 and a second
   Let us assume that a mobile phone has a link with a first               (fixed) user 12. User 11 communicates with new base station
base station. It may happen, during the conversation, that the             43, that is connected to an Internet network 24.
phone detects that it receives the first base station at a low                User 12, who is located in another area, is connected to the
power, that is at a power lower than a predefined threshold.               existing telephone network 23.
   In that case, a program in the phone may run a background          35      A new base station 42 connects (bridges) between an Inter-
search for an alternate base station. If it finds a second base            net network 24 and the existing telephone network 23,
station at a higher received power, then the phone will ask it to          wherein the point of entry to the telephone network 23 is
continue the call. It will send packets from the new station,              preferably in a location close to that of user 12, so as to
and try to inform the old station of the change.                           achieve a local, or low cost, phone link. Thus, base station 42
   Alternately, the new base station can inform the old base          40   achieves a low cost connection between users 11 and 12.
station of the transfer of the call to it.                                    A cellular center 3 (see FIG. 1) may direct user 11 to a base
   The other party's base station is informed by the phone or              station that is close to the call destination (to user 12).
by the base station of the new IP address of new base station.             A Call Processing Method-Cellular to Regular Phone
   Thus the link is disconnected from the first base station and              Following is detailed a method for conducting a cellular
a new connection is established with the second base station,         45   phone to a regular phone call over the network.
to improve the quality of the link. It is assumed that a higher               The conversation goes the same as illustrated above for the
received power indicates a link with an improved communi-                  cellular to cellular link with reference to FIG. 5, however the
cation quality.                                                            center 3 will not return the IP of the base station nearest the
Locating Base Stations                                                     destination phone. Rather, the center 3 calculates the nearest
   After a base station was bought by a person or entity, a           50   base station 42 to the destination phone number 12 and give
stage of activating the base station is to be performed. The               its IP.
device is activated when it is connected to and integrated                    That station 42 is the one that is connected to the phone
within the cellular network.                                               system 23, and has agreed to process calls for the cellular
   The location of base station can be made known to the                   system.
cellular center 3 using various methods. Several ways are             55      The originator base station 43 would connect to the base
detailed below by way of example.                                          station 42, which would act as a gateway station.
1. During the registration of a base station, the person that                 The line module in the gateway station 42 will play the role
registers the base station would state its location. 2. If the base        of a cellular phone. The phone conversation can be encrypted
station is connected to a phone line, its location can be found            up to the gateway station.
automatically from the number it is connected to. 3. The              60   A Call Processing Method-Regular Phone to Cellular
station can "listen" to transmissions from other base stations                Several methods may be used to implement such a call.
nearby (whose location is already known), and forward the                      1. If there is cooperation with a telephone company, the
information regarding the identity of received base stations               cellular center 3 can inform it of the phone numbers of all the
and the power level of each such reception to the cellular                 base stations 42 that have agreed to be a gateway station.
center. Using this information, the cellular center can esti-         65      The regular phone user can dial a number with a special
mate the location of the new base station. 4. Nearby stations              prefix, and the call would be routed to the nearest gateway
(which are already known in the system) can listen to a                    station 42 whose line is available.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 17 of 20 PageID #: 71


                                                          US 9,392,638 B2
                                15                                                                          16
   The gateway station can know of the destination by means                     3. Large systems can be subdivided into smaller systems or
of caller ID, DTMF, other digital way, or that the caller would              by location or by country or another geographical criterion.
get another tone signal from the gateway station, and could                  Connection between those systems can also be done by IP
dial the rest of the number by DTMF identification.                          means, if desired.
   2. Otherwise, it is believed that the telephone company will                 4. The add-on base stations may be installed in various
show at least a measure of cooperation, to the effect that it will           vehicles. This may achieve cellular coverage in areas that may
contact the caller to the nearest gateway station number.                    otherwise not be covered. The device may include means to
Then, the dialing can be completed with the gateway station                  install in a vehicle, including use of an installed antenna and
identifying the DTMF from the caller.                                        the power source in the car.
                                                                        10
   Since we assume many people will use the new cellular                        Thus, parked cars may be used as relay stations, with a
system, it is a reasonable assumption that there will be a                   cellular phone installed in the car acting as an add-on base
gateway station available in the same telephone switchboard                  station.
of the destination phone, so the call would be local.                           5. The mobile base stations may include wireless means to
   3. If there is no cooperation from the telephone company, a          15
                                                                             connect to each other. A linked channel may thus be achieved,
1-800 number can be set up, so that someone could find the                   with the base stations acting as relay stations. This may allow
nearest gateway station near him.                                            communications where the fixed base stations are far apart
   In other words, the caller would have to call directly to                 from each other. This structure allows for a link between
some gateway station, and continue dialing from there, by                    moving cars.
DTMF for example. The gateway may provide a dial tone to                20      6. The add-on base stations may allow surfing an Internet.
assist this dialing. The gateway may use automatic DTMF                      To achieve this, the base may include communication means
recognition for that purpose.                                                for data, voice and/or multimedia. Any type of information
   The gateway base station in this case is playing the caller               may be transferred.
phone to the network. It may also add information such as                       7. The system may be used for encrypted E-mail. An
called ID.                                                              25   advantage of the present system is that the identity of the
   Billing in this case is by the receiver phone, or otherwise as            parties to that E-mail correspondence are kept secret from the
set by policy of the cellular center. It is possible that the caller         base stations and other factors in the net. Only the center
would pay for the tokens, if the phone company bills him for                 knows the identity of the parties to the E-mail.
their cost, and sends that amount to the cellular center. This                  The technology may also be used in E-commerce. It pre-
enables the base stations to bill the cellular center later, if it is   30   serves the privacy of the parties to a transaction.
by prior agreement.                                                             8. The system may use a cellular center to coordinate the
   FIG. 7 details a link to an IP phone. A first (mobile) user 11            connections between users. Alternately, a distributed center
may connect to a second (fixed IP phone) user 13.                            network may be used.
   User 11 may connect either through base station41 or base            35
                                                                             Advantages
station 43. The new base station 43 is directly connected to an              1. Lower Radiation Base Stations
Internet network 24. The new base station 41 connects                           Since cellular cells (each base station) may be quite close to
(bridges) between the cellular user 11 and the existing tele-                each other, the cellular cells can be small, and reduce the
phone network 23, which is connected to Internet 24.                         transmission power needed for the base stations, resulting in
A Call Processing Method-from an IP Phone                               40   lower radiation.
   Since calls are already over the IP network, people may                   2. Lower Radiation Mobile Phones
prefer to use the IP network as their main phone network.                       Since base station are closer, the distance from a mobile
   Special apparatus could be made to play the part of base                  phone to a base station is shorter. Thus, the mobile phone may
station and phones, all in a regular phones case.                            transmit at a lower power.
   Otherwise, this may be done with PCs with software and               45   3. Low Cost Deployment
with or without hardware (possibly a smart card-to do all the                   There is no need for a new infrastructure. That is achieved
black box part).                                                             with low cost base stations, that can be mass produced.
   Communication to/from an IP phone is the same as regular                     Since people may put these low radiation stations in their
cellular phones, ifimplemented in this way, and can also be as               homes or offices, there may be no need for licenses from
outside phones which contact a base station that agreed to act          50   authorities to install these devices. There may be no need to
as an IP gateway.                                                            ask for a license to install a high power transmitter or a large
                                                                             antenna.
Remarks
                                                                                Since routing may be done for example by IP routing, there
   Various embodiments of the present invention are possible.
                                                                             is no need for large switchboards. Actually there may be no
Following are several examples.
                                                                        55   need for ANY switchboard. Only computers that connect to
   1. It is possible to create centers of access to the system,              the network are required, to act as the cellular centers.
which may contain an array of base stations that will function                  There is no need for highly trained personnel to deploy the
as gateway stations. It is also possible to build antenna towers             network.
in areas far from urban areas such as roads.                                 4. Quick, No Hassle Deployment
   2. It is possible to include relay option means in cellular          60      Since the system is using existing infrastructure, there is
phones, in such way that if a phone is far from a cell, but there            only need to put and connect base stations, which ordinary
is an other phone in the way that receives both, it can act as a             people can do themselves, just like connecting a wireless
relay.                                                                       phone, the deployment is rapid, without the need to construct
   This structure is better suited for car phones. It can be also            and install large antennas.
used in handheld phones.                                                65   5. Lower Cost of Operation
   Tokens can be also paid to the relay station that takes part                 There is no need to take care of a large infrastructure and its
in a communication link.                                                     overhead, like switchboards, carrier lines, etc.
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 18 of 20 PageID #: 72


                                                       US 9,392,638 B2
                              17                                                                       18
   There is no need for personnel or highly trained personnel            base station to route data to the remote gateway through the
to manage the network. Since the equipment is so cheap, it               public Internet based on the recurrent updates.
can be just replaced.                                                       5. The add-on base station of claim 1, wherein the add-on
6. Cheap Air-Fare                                                        base station is owned and installed by an individual or entity,
   Since the overall cost is low, the prices for the end user can        separate and distinct from the telephone service provider,
be low, and the possibility to earn money from base stations,            with access to the public Internet.
may be an incentive. Also, as described, connections to/from                6. The add-on base station of claim 1, wherein the add-on
regular phone system may be done as local calls. Therefore,              base station expands coverage of a cellular network and is
there is additional savings in payment to phone companies.               owned and installed by an individual or entity, separate and
   It will be recognized that the foregoing is but one example      10   distinct from the telephone service provider, with access to
of an apparatus and method within the scope of the present               the public Internet.
invention and that various modifications will occur to those                7. The add-on base station of claim 1, wherein mobile
skilled in the art upon reading the disclosure set forth here-           devices authorized to route data using the add-on base station
inbefore.                                                                are authorized based on an authorization process beyond an
                                                                    15   authorization process used by the telephone service provider
   What is claimed is:                                                   in providing access to cellular services through cellular base
   1. An add-on base station comprising:                                 stations installed by the telephone service provider.
   a transceiver adapted to establish a radio-frequency link                8. The add-on base station of claim 1, wherein the server
      with a mobile device;                                              system is adapted to track the geographical location of the
   a first interface, separate from said transceiver, that is       20   add-on base station based on the identification.
      adapted for communication over the public Internet;                   9. An add-on base station comprising:
   a controller adapted to:                                                 a transceiver adapted to establish a radio-frequency link
      determine current geographical location data for the                     with a mobile device;
         add-on base station using a global positioning system              a first interface, separate from said transceiver, that is
         (GPS) device included in the add-on base station,          25         adapted for communication over the public Internet;
         wherein the current geographical location data                     a controller adapted to:
         includes location data determined by the GPS device;                  determine current geographical location data for the
      transmit recurrent updates regarding current operating                      add-on base station by detecting a transmission and
         parameters to a server of a server system via the public                 power level of the transmission from one or more
         Internet, wherein the current operating parameters         30            other base stations, wherein the current geographical
         include current geographical location data and the                       location data includes an identity and power level of
         server system is adapted to identify the base station                    the transmission from the one or more other base
         based on a unique property stored in a tamper-free                       stations;
         unit of the add-on base station and to track the add-on               transmit recurrent updates regarding current operating
         base station based on the identification;                  35            parameters to a server of a server system via the public
      obtain, from a server of the server system accessed via                     Internet, wherein the current operating parameters
         the public Internet, gateway Internet Protocol (IP)                      include current geographical location data and the
         address for a remote gateway that includes a first                       server system is adapted to identify the base station
         interface to the public Internet and a second interface                  based on a unique property stored in a tamper-free
         communicably coupled to a network of a telephone           40            unit of the add-on base station and to track the add-on
         service provider;                                                        base station based on the identification;
      route, using the gateway IP address, data from the                       obtain, from a server of the server system accessed via
         mobile device, over the public Internet, to the remote                   the public Internet, gateway Internet Protocol (IP)
         gateway; and                                                             address for a remote gateway that includes a first
      wherein the add-on base station has transmission power        45            interface to the public Internet and a second interface
         lower than transmission power of conventional base                       communicably coupled to a network of a telephone
         stations and produces a cell smaller than macrocells                     service provider;
         of conventional base stations, and wherein the server                 route, using the gateway IP address, data from the
         system is adapted to authorize and de-authorize add-                     mobile device, over the public Internet, to the remote
         on base stations to route data to the remote gateway       50            gateway; and
         through the public Internet by recurrently issuing an                 wherein the add-on base station has transmission power
         operating license for the add-on base station.                           lower than transmission power of conventional base
   2. The add-on base station of claim 1, wherein at least one                    stations and produces a cell smaller than macrocells
server of the server system provides the gateway IP address                       of conventional base stations and wherein the server
for the remote gateway and provides authorization for the           55            system is adapted to authorize and de-authorize add-
add-on base station to route data to the remote gateway                           on base stations to route data to the remote gateway
through the public Internet but does not take part in establish-                  through the public Internet by recurrently issuing an
ing a link over which data is routed from the mobile device to                    operating license to the add-on base station.
the remote gateway.                                                         10. The add-on base station of claim 9, wherein at least one
   3. The add-on base station of claim 1, wherein at least one      60   server of the server system provides the gateway IP address
server of the server system is adapted to determine whether              for the remote gateway and provides authorization for the
the add-on base station is operating properly and to authorize           add-on base station to route data to the remote gateway
and de-authorize the add-on base station based on the deter-             through the public Internet but does not take part in establish-
mination of whether the add-on base station is operating                 ing a link over which data is routed from the mobile device to
properly.                                                           65   the remote gateway.
   4. The add-on base station of claim 1, wherein the server                11. The add-on base station of claim 9, wherein at least one
system is adapted to authorize and de-authorize the add-on               server of the server system is adapted to determine whether
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 19 of 20 PageID #: 73


                                                       US 9,392,638 B2
                              19                                                                       20
the add-on base station is operating properly and to authorize           through the public Internet but does not take part in establish-
and de-authorize the add-on base station based on the deter-             ing a link over which data is routed from the mobile device to
mination of whether the add-on base station is operating                 the remote gateway.
properly.                                                                   21. The add-on base station of claim 17, wherein at least
   12. The add-on base station of claim 9, wherein the server            one server of the server system is adapted to determine
system is adapted to authorize and de-authorize the add-on               whether the add-on base station is operating properly and to
base station to route data to the remote gateway through the             authorize and de-authorize the add-on base station based on
public Internet based on the recurrent updates.                          the determination of whether the add-on base station is oper-
   13. The add-on base station of claim 9, wherein the add-on
                                                                         ating properly.
base station is owned and installed by an individual or entity,     10
                                                                            22. The add-on base station of claim 17, wherein the server
separate and distinct from the telephone service provider,
                                                                         system is adapted to authorize and de-authorize the add-on
with access to the public Internet.
                                                                         base station to route data to the remote gateway through the
   14. The add-on base station of claim 9, wherein the add-on
base station expands coverage of a cellular network and is               public Internet based on the recurrent updates.
                                                                            23. The add-on base station of claim 17, wherein the add-
owned and installed by an individual or entity, separate and        15
distinct from the telephone service provider, with access to             on base station is installed by an individual or entity, separate
the public Internet.                                                     and distinct from the telephone service provider, with access
   15. The add-on base station of claim 9, wherein mobile                to the public Internet.
devices authorized to route data using the add-on base station              24. The add-on base station of claim 17, wherein the add-
are authorized based on an authorization process beyond an          20   on base station expands coverage of a cellular network and is
authorization process used by the telephone service provider             installed by an individual or entity, separate and distinct from
in providing access to cellular services through cellular base           the telephone service provider, with access to the public Inter-
stations installed by the telephone service provider.                    net.
   16. The add-on base station of claim 9, wherein the server               25. The add-on base station of claim 17, wherein mobile
system is adapted to track the geographical location of the         25   devices authorized to route data using the add-on base station
add-on base station based on the identification.                         are authorized based on an authorization process beyond an
   17. An add-on base station comprising:                                authorization process used by the telephone service provider
   a transceiver adapted to establish a radio-frequency link             in providing access to cellular services through cellular base
      with a mobile device;                                              stations installed by the telephone service provider.
   a first interface, separate from said transceiver, that is       30
                                                                            26. The add-on base station of claim 17, wherein each
      adapted for communication over the public Internet;
                                                                         recurrent issuance of the operating authorization temporarily
   a controller adapted to:
                                                                         licenses the respective add-on base station to route data to the
      determine current geographical location data for the
                                                                         remote gateway through the public Internet.
         add-on base station using a global positioning system
                                                                            27. An add-on base station comprising:
         (GPS) device included in the add-on base station,          35
         wherein the current geographical location data                     a transceiver adapted to establish a radio-frequency link
         includes location data determined by the GPS device;                  with a mobile device;
      transmit recurrent updates regarding current operating                a first interface, separate from said transceiver, that is
         parameters to a server of a server system via the public              adapted for communication over the public Internet;
         Internet, wherein the current operating parameters         40      a controller adapted to:
         include current geographical location data;                           determine current geographical location data for the
      obtain, from a server of the server system accessed via                     add-on base station by detecting a transmission and
         the public Internet, gateway Internet Protocol (IP)                      power level of the transmission from one or more
         address for a remote gateway that includes a first                       other base stations, wherein the current geographical
         interface to the public Internet and a second interface    45            location data includes an identity and power level of
         communicably coupled to a network of a telephone                         the transmission from the one or more other base
         service provider;                                                        stations;
      route, using the gateway IP address, data from the                       transmit recurrent updates regarding current operating
         mobile device, over the public Internet, to the remote                   parameters to a server of a server system via the public
         gateway; and                                               50            Internet, wherein the current operating parameters
      wherein the server system is adapted to authorize and                       include current geographical location data;
         de-authorize add-on base stations to route data to the                obtain, from a server of the server system accessed via
         remote gateway through the public Internet by recur-                     the public Internet, gateway Internet Protocol (IP)
         rently issuing an operating authorization for the add-                   address for a remote gateway that includes a first
         on base station.                                           55            interface to the public Internet and a second interface
   18. The add-on base station of claim 17, wherein the server                    communicably coupled to a network of a telephone
system is adapted to identify the base station based on a                         service provider;
unique property stored in a tamper-free unit of the add-on                     route, using the gateway IP address, data from the
base station and to track the add-on base station based on the                    mobile device, over the public Internet, to the remote
identification.                                                     60            gateway; and
   19. The add-on base station of claim 18, wherein the server                 wherein the server system is adapted to authorize and
system is adapted to track the geographical location of the                       de-authorize add-on base stations to route data to the
add-on base station based on the identification.                                  remote gateway through the public Internet by recur-
   20. The add-on base station of claim 17, wherein at least                      rently issuing an operating authorization for the add-
one server of the server system provides the gateway IP             65            on base station.
address forthe remote gateway and provides authorization for                28. The add-on base station of claim 27, wherein the server
the add-on base station to route data to the remote gateway              system is adapted to identify the base station based on a
Case 2:21-cv-00034-JRG Document 1-2 Filed 02/02/21 Page 20 of 20 PageID #: 74


                                                      US 9,392,638 B2
                              21                                                                      22
unique property stored in a tamper-free unit of the add-on              base station to route data to the remote gateway through the
base station and to track the add-on base station based on the          public Internet based on the recurrent updates.
identification.                                                            33. The add-on base station of claim 27, wherein the add-
   29. The add-on base station of claim 28, wherein the server          on base station is installed by an individual or entity, separate
system is adapted to track the geographical location of the             and distinct from the telephone service provider, with access
                                                                        to the public Internet.
add-on base station based on the identification.
                                                                           34. The add-on base station of claim 27, wherein the add-
   30. The add-on base station of claim 27, wherein at least            on base station expands coverage of a cellular network and is
one server of the server system provides the gateway IP                 installed by an individual or entity, separate and distinct from
address for the remote gateway and provides authorization for           the telephone service provider, with access to the public Inter-
                                                                   10
the add-on base station to route data to the remote gateway             net.
through the public Internet but does not take part in establish-           35. The add-on base station of claim 27, wherein mobile
ing a link over which data is routed from the mobile device to          devices authorized to route data using the add-on base station
the remote gateway.                                                     are authorized based on an authorization process beyond an
   31. The add-on base station of claim 27, wherein at least            authorization process used by the telephone service provider
                                                                   15
one server of the server system is adapted to determine                 in providing access to cellular services through cellular base
whether the add-on base station is operating properly and to            stations installed by the telephone service provider.
authorize and de-authorize the add-on base station based on                36. The add-on base station of claim 27, wherein each
the determination of whether the add-on base station is oper-           recurrent issuance of the operating authorization temporarily
ating properly.                                                         licenses the respective add-on base station to route data to the
                                                                   20
   32. The add-on base station of claim 27, wherein the server
                                                                        remote gateway through the public Internet.
system is adapted to authorize and de-authorize the add-on                                     * * * * *
